ORDER
The Court on March 2, 1999, having ordered that EDWARD A. REILLY, III, of WANAMASSA, who was admitted to the bar of this State in 1978, be temporarily suspended from the practice of law, pursuant to Rule 1:20 — 17(e)(1), effective April 5, 1999, unless respondent paid all administrative costs and interest assessed in a previous disciplinary matter or arranged a payment plan satisfactory to the Disciplinary Review Board prior to that date;
*9And the Disciplinary Review Board having reported to the Court that on April 1, 1999, respondent paid the sums assessed pursuant to Rule 1:20-17;
And good cause appearing;
It is ORDERED that the Order of March 2, 1999, is hereby vacated.